Ltjdeling, C. J.
This suit is instituted on a promissory note. The defense is, that the consideration of the note has failed, being the prico of slaves.
The evidence in the record shows that one of the defendants bought slaves at the sale of the property of the succession of John L. Seely,, and for the price they gave three notes’in favor of John S. Seely,administrator, dated March 3, 1859; that after the notes matured the defendants, not being able to pay them, made an agreement whereby the plaintiff (who was the administrator of the succession of J. L. Seely) paid the said three notes; and the defendants executed the note in suit for the money advanced for their benefit by the plaintiff, and the three notes given to the succession were delivered to the defendants. The plaintiff swears positively that the note sued on was given for money loaned by him to defendants. The evidence sustains the judgment of the district court.
It is therefore ordered that the judgment of the district court be affirmed, with costs of appeal.
Rehearing refused.